DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17-22, 24-26, 28-33, 35-37 and 39-44 has been canceled.

Allowable Subject Matter
2.	Claims 1-16, 23, 27, 34, 38, 45-47, renumbered as claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: remove sample data from decoder memory while keeping non-sample data in decoder memory based on information retrieved from a bit-stream constituting an encoded representation of the video sequence, wherein sample data consists of color component values, and non-sample data does not comprise any color component values, and decoding a current picture of the video sequence based on the non-sample data stored in the decoder memory, along with all other limitation in the independent claims 1,8,10 and 15.
	Claims 2-7, 9, 11-14, 23 (renumbered as 17), 27 (renumbered as 18), 34 (renumbered as 19), 38 (renumbered as 20) and 45-47 (renumbered as 21-23).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482